     Case 2:19-cv-01426-TLN-CKD Document 21 Filed 03/04/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       CLIFFORD SMITH, KRISTINA                       No. 2:19–cv–01426–TLN–CKD
         FLESHMAN,
12                                                      ORDER CONTINUING HEARING ON
                         PlaintiffS,                    MOTION TO COMPEL (ECF No. 19) TO
13                                                      APRIL 7, 2021 &
              v.
14
         COUNTY OF SACRAMENTO, et al.,                  ORDER TO SHOW CAUSE
15
                         Defendants.
16

17

18           Defendant Angela Vickers, M.D., has filed a motion to compel plaintiffs Clifford Smith

19   and Kristina Fleshman to furnish responses to a total of four sets of discovery, consisting of

20   Special Interrogatories, Set One, and Requests for Production, Set One, propounded to each
21   plaintiff. (ECF No. 19.) The motion was noticed for hearing before the undersigned on March 10,

22   2021, making plaintiff’s opposition due no later than March 3, 2021.1 See E.D. Cal. R. 251(e).

23           There has been no opposition filed or other communication from plaintiffs’ counsel.

24   Accordingly, plaintiffs’ counsel is ordered to show cause, in writing, why the court should not

25   grant the motion to compel, ordering responses without objections, and to show cause, in writing,

26
     1
27    This matter is before the undersigned pursuant to Eastern District of California Local
     Rule 302(c)(1) and 28 U.S.C. § 636(b)(1).
28
                                                       1
     Case 2:19-cv-01426-TLN-CKD Document 21 Filed 03/04/21 Page 2 of 4


 1   why the court should not impose monetary sanctions against plaintiffs’ counsel for failing to

 2   participate in meet and confer efforts, failing to assist in creating a joint statement regarding this

 3   discovery dispute, and failing to respond to the motion to compel.

 4          The hearing on this motion to compel (ECF No. 19) is continued to April 7, 2021 at 10:00

 5   a.m.

 6   BACKGROUND

 7          Plaintiffs filed this action in the Superior Court of the State of California, County of

 8   Sacramento, after which defendant County of Sacramento removed to this court. Plaintiffs allege

 9   two causes of action against defendant Vickers: “42 U.S.C. section 1983 (Unwarranted Non-

10   Consensual Medical Exam” and “Monell Related Claim (Unwarranted Seizure)”. Plaintiffs’

11   allegations stem from alleged unwarranted non-consensual medical examinations of their minor

12   children in 2017 allegedly ordered by defendant Vickers. (ECF No. 1, Notice of Removal and

13   Complaint.)

14          On October 30, 2020, counsel for defendant Vickers served written discovery requests on

15   both plaintiffs: Special Interrogatories, Set One, and Requests for Production of Documents, Set

16   One. As to each plaintiff, the requests consist of 21 special interrogatories and 7 requests for

17   production of documents. (ECF No. 19-1 at 5-31.)

18          To date, neither plaintiff has responded to any of the discovery requests. In addition,

19   plaintiffs’ counsel has made no response to two letters from counsel for defendant Vickers.2 (ECF

20   No. 19-1 at 2-3.) On February 4, 2021, defendant Vickers filed the instant motion to compel,
21   asking the court to order plaintiffs to respond, without objection, to the four sets of discovery

22   requests. (ECF No. 19.)

23   ////

24   ////

25
     2
26     Defendant County of Sacramento has also filed a motion to compel outstanding discovery. (ECF
     No. 20.) Defendant County of Sacramento similarly states that plaintiffs’ counsel has not
27   responded to letters, emails or phone messages regarding outstanding discovery requests. (ECF
     No. 20-2 at 2-3.) Defendant County of Sacramento’s motion is currently calendared for hearing
28   on April 7, 2021, at 10:00 a.m.
                                                      2
     Case 2:19-cv-01426-TLN-CKD Document 21 Filed 03/04/21 Page 3 of 4


 1   DISCUSSION

 2          Unless otherwise agreed, a party must serve answers and any objections to interrogatories

 3   within 30 days after service—and likewise must respond within 30 days of service to requests for

 4   production of documents. Fed. R. Civ. P. 33(b)(2), 34(b)(2)(A). Any objections not timely

 5   asserted are waived, unless the court, for good cause, excuses the failure to object. Fed. R. Civ. P.

 6   33(b)(4); Richmark Corp. v. Timber Falling Consultants, 959 F.2d 1468, 1473 (9th Cir. 1992) (“It

 7   is well established that a failure to object to discovery requests within the time required

 8   constitutes a waiver of any objection.”) (discussing Rules 33 & 34).

 9          By failing to respond or object to the discovery requests, plaintiffs have waived all

10   objections to the Interrogatories and Requests for Production at issue. See Fed. R. Civ. P.

11   33(b)(4) and 34(b)(2)(A); Richmark Corp., 959 F.2d at 1473. Plaintiffs have not sought an

12   extension of time from the propounding defendant or the court. Plaintiffs’ counsel offers no

13   explanation for failing to respond to follow-up inquiries from defense counsel and has not filed an

14   opposition to the instant motion.

15          Accordingly, the court orders plaintiffs’ counsel to show cause, in writing, why the court

16   should not grant the motion to compel and further to show cause, in writing, why the court should

17   not impose monetary sanctions against plaintiff’s counsel for failing to participate in meet and

18   confer efforts, failing to assist in creating the joint statement regarding this discovery dispute, and

19   otherwise failing to respond to this motion to compel.

20          Plaintiffs and plaintiffs’ counsel are warned that failure to comply with this order may
21   result in the imposition of sanctions, including monetary sanctions, and, in addition, up to and

22   including dismissal of plaintiffs’ claims against defendant Vickers. See Fed. R. Civ. P. 37(b)(2).

23   CONCLUSION

24          For these reasons, IT IS ORDERED THAT:

25      1. The hearing on defendant’s motion to compel (ECF No. 19) is continued to April 7, 2021,

26          at 10:00 a.m.
27      2. Within 7 days of the date of entry of this order, plaintiffs’ counsel shall show cause, in

28          writing, why the court should not impose monetary sanctions against him for failing to
                                                         3
     Case 2:19-cv-01426-TLN-CKD Document 21 Filed 03/04/21 Page 4 of 4


 1             participate in meet and confer efforts, failing to assist in creating the joint statement

 2             regarding this discovery dispute, and failing to respond to the motion to compel.

 3   IT IS SO ORDERED.

 4   Dated: March 4, 2021
                                                          _____________________________________
 5
                                                          CAROLYN K. DELANEY
 6                                                        UNITED STATES MAGISTRATE JUDGE

 7

 8

 9   8.osc smith

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                           4
